Citation Nr: 0004387	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-03 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to October 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington,  

The Board denied the claim for a back disorder in May 1974.  
The veteran attempted to reopen this claim in November 1996.  
The RO determined upon rating decisions in February 1997, 
February 1998, and March 1999 that new and material evidence 
had not been submitted, and the claim was not reopened.  

Upon rating action in February 1998, an increased rating was 
granted for bilateral flat feet.  At a March 1998 travel 
board hearing, the veteran noted that he was satisfied with 
that grant as to that appeal and withdrew the issue.  
38 C.F.R. § 20.204 (1998).  Subsequent to the hearing, 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) was granted in a March 1999 rating decision.  
This grant represents a complete resolution of the appeal as 
to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
back disorder in May 1974.  That decision is final.  

2.  Additional evidence submitted after the May 1974 Board 
decision does not bear directly or substantially on the 
specific matter at issue and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim; the August 1975 report of Dr. Shanks is cumulative 
and thus not new.  




CONCLUSION OF LAW

Evidence received since the Board's May 1974 decision that 
denied service connection for a back disorder is not new and 
material; the decision is final, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In May 1974, the Board denied entitlement to service 
connection for a back disability.  The Board held that the 
veteran's lower back disorder clearly and unmistakably 
preexisted service and was not aggravated therein.  

Evidence in the Board's possession in May 1974 included the 
veteran's service medical records (SMRs), among which were 
reports reflecting that he presented at time of entrance to 
service with recurring back pain.  A history of two prior 
episodes of back strain was noted.  Examination was negative.  
Service records reflect that he was seen in 1967 and 1969 for 
back complaints and also reported recurring back pain at time 
of discharge examination in September 1971.  No back disorder 
was diagnosed.  Postservice records include a VA examination 
in May 1972.  At that time, he reported a history of back 
pain.  Examination was essentially negative for complaints of 
tenderness in the lumbosacral area.  Lumbosacral strain was 
diagnosed.  Also of record in May 1974 was a statement by 
William M. Shanks, M.D., dated in September 1972.  The report 
reflected a history of back injuries in service.  His 
examination of the veteran, to include X-rays, showed some 
loss of normal lumbar lordosis with mild narrowing at the 
lumbosacral level with some narrowing of the facet joints and 
sclerosis about the joints bilaterally.  There was also some 
narrowing and roughening at the 11th and 12th thoracic disc 
space.  He diagnosed degenerative disc disease (DDD) at the 
lumbosacral level with some facet degenerative changes.  He 
added that there was some DDD at the T-11, 12 level.  He 
opined that the veteran' symptoms were not of an acute nature 
but longstanding since the facet joint changes and disc space 
narrowing could not occur in a short period of time.  

Also of record in May 1974 was a VA examination report from 
November 1972.  Examination was essentially negative.  In 
March 1974, another statement by Dr. Shanks was submitted.  
This statement reflected that the veteran had been seen in 
January 1974 for back injury that occurred when he was 
pulling a pallet jack.  The examiner opined that this injury 
was an aggravation of the previous back problems which had 
been present since inservice injury in 1969.  

Evidence added to the record since May 1974, not duplicative 
of evidence already of record, consists of private and VA 
clinical records dated from 1975 through 1999 and testimony 
as provided by the veteran and his sister at a March 1998 
personal hearing.  Essentially, the clinical records reflect 
treatment for disabilities not at issue in the current claim.  
Those clinical findings associated with the back, however, 
are summarized below.  

An August 1975 statement by Dr. Shanks was added to the file.  
As in a previous statement, he opined that the veteran's back 
disorder was DDD associated with his history of back 
injuries.  Also added were private clinical records and 
statements from July-September 1986 as provided by Dr. 
Shanks.  It was noted that the veteran had been seen in July 
1986 following injury to the back when he was attempting to 
open a garage door.  Computerized tomography (ST) scan was 
essentially negative.  It was noted, however, that he did 
have some degenerative changes within the facets.  

Pertinent VA records include an October 15, 1996, outpatient 
report in which it was noted that the veteran was seen for 
low back pain.  A statement of medical history was recorded 
of law back pain since injury in "1968" after going through 
windshield in "VW."  The diagnosis was mechanical low back 
pain without neurological defect.  In a private December 1997 
document, Timothy J. Day, D.C., noted that X-ray examinations 
were performed in August 1992 and September 1997.  The 1992 
X-rays pertained to the cervical spine.  The 1997 X-rays 
noted left lateral lumbar curve, mild degenerative disc 
thinning throughout the lumbar spine with anterior wedging at 
L4-L5 disc space, loss of normal lordotic curvature, left 
external pelvic rotation, and bilateral posterior pelvic 
tipping.  The chiropractor noted that the veteran continued 
to be seen for his spinal conditions.  

At the March 1998 personal hearing, testimony was provided 
regarding another issue which is no longer on appeal.  

Law and Regulations 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
findings that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.303(b) (1998).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  38 U.S.C.A. § 7105 (c)(West 1991).  On claims 
to reopen previously and finally disallowed claims, the Board 
must conduct a "two-step" analysis.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  First, it must be determined 
whether evidence presented or secured is "new and 
material."  If it is, the Board must review the evidence 
"in the context of" the old evidence to determine whether 
the prior disposition of the claim should be altered.  Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210, 215 (1991).

"New and material evidence" is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim.  

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation." Hodge, 155 
F.3d at 1364.  The Court of Appeals for the Federal Circuit 
further held that the Court's "legal analysis may impose a 
higher burden on the veteran before a disallowed claim is 
reopened" as to what constitutes "material evidence" Id. 
at 1363, and remanded the case for review under the 
Secretary's regulatory definition of "new and material 
evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363.

Subsequently, in Elkins v. West, 12 Vet. App. 209 (1999), the 
Court announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999), the Court further concluded that a determination as 
to whether evidence is new is separate from a determination 
as to whether the evidence is material.  If the Board 
determines that the evidence is not new, that should end the 
Board's analysis as to whether the evidence is "new and 
material."  Accordingly, if the evidence is not new, it is 
not necessary to go on and determine whether it is material, 
and thus any error arising from the application of the now 
invalid Colvin test of materiality would be harmless and a 
remand for readjudication consistent with Hodge would not be 
warranted.

The Board notes that in the February 1998 supplemental 
statement of the case, the RO referred to the now invalid 
Colvin standard as to what constitutes new and material 
evidence, but the RO also provided the claimant with the 
provisions of 38 C.F.R. § 3.156(a).  The RO held that Dr. 
Shanks report of August 1975 was cumulative to the evidence 
previously of record, and thus not new.  If the evidence is 
not new, under Vargas-Gonzales, supra., any error arising 
from the Colvin test of materiality would be harmless and 
thus a remand for readjudication by the RO is not warranted.  
With respect to the other medical evidence of record, the RO 
pointed out that none of this evidence sheds any light on the 
relationship of current disability to service, i.e. the 
origins of the disability.  Thus, the RO's reasoning 
underlying its adjudication as to this other evidence was 
effectively in the alternative under both Colvin and Hodge.  
Since the RO thus provided the claimant with the correct 
standard and ruled in the alternative under the Hodge 
standard, the Board concludes that the claimant has not been 
prejudiced in his ability to advance argument and evidence in 
support of his claim.  He exercised his right to a hearing, 
but did not present testimony on this issue.  The veteran's 
own evidentiary assertions are cumulative to those previously 
of record and he is not competent to provide medical evidence 
as to diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the Board finds the veteran 
suffered no prejudice in the procedural handling of this 
claim by the RO and therefore there is no basis to return 
this issue to the RO for readjudication in light of Hodge.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Analysis

The Board finds that new and material evidence has not been 
presented to reopen the claim of entitlement to service 
connection for a low back disability, including lumbosacral 
strain.  In this regard, the Board acknowledges that the 
aforementioned clinical reports are new in that they were not 
previously of record when the Board denied the veteran's 
claim in 1974.  However, the reports, save one, can not be 
deemed material because they do not tend to demonstrate that 
the veteran's current back disorder had its origins in 
service or any events from service.  Dr. Shank's 1975 
statement differs in no material fashion from the information 
and opinion  provided in his September 1972 or March 1974 
reports that were of record and considered when the claim was 
originally denied.  The only detail he adds is that the 
veteran had another flare of back pain in 1974 after March, 
but this sheds no light whatsoever on the relationship of a 
back disability to service.  In other words, nothing in the 
August 1975 report changes the picture in any manner from 
that before the Board in 1974.  His 1986 statement and 
clinical records show that the veteran continued to receive 
treatment for a low back disability (after an intercurring 
injury).  Similarly, the chiropractor's 1992 and 1997 X-rays 
merely show continued treatment for a cervical spine and low 
back disability, respectively.  Accordingly, although the 
evidence is new, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
as it does not tend to show that the veteran's low back 
disorder, including lumbosacral strain, was incurred in 
service or aggravated beyond its normal progression during 
service.  38 C.F.R. § 3.156 (1998).

The veteran's personal hearing transcript from March 1998 
reflects testimony regarding a claim for service connection 
for PTSD, which has since been granted.  This transcript is 
not considered new and material in that it is not probative 
to the issue at hand.  Any statement made or inferred by the 
veteran or others since the 1974 denial that the veteran has 
a back disorder that was incurred or aggravated during 
service, contained within the claims file is not new, as it 
is essentially cumulative of prior assertions presented on 
appeal when the Board denied the claim in 1974.  Moreover, it 
is noted that a layperson is not competent to render a 
medical opinion as to the medical causes of his low back 
disorder.  Assertions of medical causation that are not 
provided by such a person are therefore not probative.  
Further, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The additional evidence submitted in support of this appeal 
is either cumulative of prior evidence, not competent, not 
probative of the issue or does not present a reasonable 
possibility of changing the outcome.  The information does 
not tends to prove the merits of the claim that was the 
specified basis for the last final disallowance of the claim.  
Therefore, the Board finds that the evidence submitted is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  



ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a back disorder, the claim 
is not reopened and the appeal is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

